Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.     Claim 1 and 13 are rejected under 35 U.S.C. 102 (a1) as being anticipated  by Zhang (EP 3110195).
   For claim 1 and 13,  by Zhang (EP 3110195) discloses a system/method  comprising a data transmission method implemented by a first device ( See base station in figure 4), wherein the data transmission method comprises: sending first information using a first carrier, wherein the first information indicates that the first device uses N carriers in M carriers to send data ( See column 2 lines 10-48), and indicates whether each carrier other than the first carrier in the M carriers comprises a first time-frequency resource ( See paragraphs 0016-0017 and 0021), wherein the first time-frequency resource is used when the first device sends the data, wherein the first information comprises M-1 bits, wherein the M-1 bits are in a one-to-one correspondence to M-1 carriers, wherein each bit of the M-1 bits indicates whether a corresponding carrier comprises the first time-frequency resource, wherein the M-1 carriers are carriers other than the first carrier in the M carriers ( See column 2 lines 10-48 and See paragraphs 0016-0017 and 0021) 
  For claim 13 is rejected for the same reason as in claim 1. Also, Zhang teaches a second device (See UE in figure 5).

4.   The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.   Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Bos (2014/0123065).
     For claim  25, Zhang (EP 3110195) discloses a system/method  comprising a data transmission method implemented by a first device ( See base station in figure 4), wherein the data transmission method comprises: sending first information using a first 
    For claim 25, Zhang discloses all the subject matter of the claimed invention with the exception of a transceiver being couple with a processor in a communication network. Bos from the same or similar field of endeavor teaches a provision of transceiver being couple with the processor (See paragraph 0042 lines 1-4). Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to use transceiver being couple with the processor as taught by Bos in the communication network of Zhang for the purpose of transmitting/ receiving the data information and processing the information.

7.    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stattil (11075786) is cited to show a system which is considered pertinent to the claimed invention.

8. Claims 4-12, 16,17,28-32, and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


9.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476